PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Spickermann et al.
Application No. 17/241,518
Filed: April 27, 2021
For: DEVICE AND METHOD OF OBJECT DETECTION

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.182, filed August 3, 2022 and supplemented on August 10, 2022, to expedite consideration of the petition under the unintentional provisions of 37 CFR 1.137(a), to revive the above-identified application.

The petition under 37 CFR 1.182 is hereby GRANTED. The petition for expedited
consideration includes payment of the petition fee as set forth in 37 CFR 1.17(f). The relief
requested is warranted. Accordingly, the petition under 37 CFR 1.137(a) is being considered out
of turn.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Kim Rubin appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party on whose behalf he or she acts.

The petition under 37 CFR 1.137(a) is GRANTED.

This application became abandoned for failure to timely pay the issue fee, as required by the Notice Requiring Inventor’s Oath or Declaration, mailed February 1, 2022, which must be filed no later than the date on which the issue fee is paid.  The issue fee was paid on January 31, 2022.  Accordingly, the date of abandonment of this application is February 1, 2022. A Notice of Abandonment was mailed June 7, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of payment of the issue fee of $600 and oath or declaration for Raghavendra Singh and Srinath Kalluri; (2) the petition fee of $1050; and (3) a proper statement of unintentional delay.  

This application is being referred to the Office of Data Management for further processing into a patent. 

Telephone inquiries concerning this decision should be directed to Felicia Jenkins at (571) 272-0986.  Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.


/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist, OPET